The only complaint in this motion is to our disposition of the bill of exceptions complaining that the State's attorney asked appellant's brother while testifying for the defense if the appellant had not been making whisky up there and selling it, and that when witness answered in the negative said State's attorney further asked him as to the capture of a still in appellant's yard.
The objection to this question having been sustained, this court would not reverse the case because same was asked, even if the court's qualification to the bill had been omitted. However, the court did qualify the bill by the statement that this witness was a character witness for the accused and that the evident purpose of the question was to ascertain what he knew about the character of the accused as a peaceable, law-abiding citizen at or about the time of the alleged commission of the offense. Appellant accepted said bill of exceptions with said qualification upon it and is bound thereby. In as much as the issue in the case was whether the accused had been selling whisky and it would be material to show that he had a still in his yard and was engaged in the manufacture of liquor at or about the time of the alleged sale, we are unable to perceive any harm which could possibly accrue to him by virtue of such question.
The motion for rehearing is overruled.
Overruled. *Page 176